         Case 1:12-cv-08466-VM Document 275 Filed 04/29/21 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                                 :
SECURITIES AND EXCHANGE COMMISSION,                              :
                                                                 :
                                        Plaintiff,               :
                                                                 :
               -against-                                         :        12 Civ. 8466 (VM)
                                                                 :
CR INTRINSIC INVESTORS, LLC,                                     :
MATHEW MARTOMA,                                                  :
 and                                                             :
DR. SIDNEY GILMAN,                                               :
                                                                 :
                                        Defendants, and          :
                                                                 :
CR INTRINSIC INVESTMENTS, LLC,                                   :
S.A.C. CAPITAL ADVISORS, LLC,                                    :
S.A.C. CAPITAL ASSOCIATES, LLC,                                  :
S.A.C. INTERNATIONAL EQUITIES, LLC,                              :
 and                                                             :
S.A.C. SELECT FUND, LLC,                                         :
                                                                 :
                                        Relief Defendants.       :
                                                                 :

                              ORDER TO DISBURSE FUNDS TO
                                 PAY FEES AND EXPENSES
                               OF THE TAX ADMINISTRATOR

       The Court, having reviewed the Securities and Exchange Commission’s Motion to

Disburse Funds to Pay Fees and Expenses of the Tax Administrator, and the supporting

Declaration of Jude P. Damasco In Support of Fee Request (the “Declaration”), and for

good cause shown,

IT IS HEREBY ORDERED:

   1. The Clerk of the Court shall issue a check from the Court’s account maintained under the

       case name designation “SEC v. CR Intrinsic Investors, LLC, et al.” in the amount of

       $4,661.25, payable to “Miller Kaplan Arase LLP,” for the payment of fees and

       expenses of the Tax Administrator as provided in the Declaration. The check shall

       contain the notation: SEC v. CR Intrinsic Investors, LLC, et al.
           Case 1:12-cv-08466-VM Document 275 Filed 04/29/21 Page 2 of 3



   2. The Clerk shall send the check by U.S. mail to:

                Miller Kaplan Arase LLP
                4123 Lankershim Boulevard
                North Hollywood, CA 91602

         The Commission’s counsel shall provide the Clerk of the Court with the necessary

         shipping information and the SEC’s billing number;




Dated:
                                                    UNITED STATES DISTRICT JUDGE
Case 1:12-cv-08466-VM Document 275 Filed 04/29/21 Page 3 of 3
